Case 2:16-cv-08174-JLS-LAL Document 47 Filed 03/22/21 Page 1 of 2 Page ID #:2002




  1
  2
  3
                                                                               JS-6
  4
  5
  6
                                   UNITED STATES DISTRICT COURT
  7
                                  CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   EDWARD NIKOLAYAN,                                    Case No. LACV 16-8174-JLS (LAL)

 11                        Petitioner,                     MEMORANDUM AND ORDER
                                                           DISMISSING PETITION FOR WRIT OF
 12                          v.                            HABEAS CORPUS AS MOOT
 13   SHAWN HATTON, Warden,

 14                               Respondent.

 15
 16
 17                                                   I.
 18                                             PROCEEDINGS
 19          On November 2, 2016, Edward Nikolayan filed a Petition for Writ of Habeas Corpus by a
 20   Person in State Custody pursuant to 28 U.S.C. § 2254. On February 28, 2017, Respondent filed
 21   an Answer to the Petition. On May 15, 2017, Petitioner filed a Traverse. On May 22, 2018, the
 22   then-assigned Magistrate Judge ordered the parties to file supplemental briefing regarding the
 23   application of the United States Supreme Court decision in McCoy v. Louisiana, --- U.S. ----,
 24   138 S. Ct. 1500, 200 L. Ed. 2d 821 (2018). On June 22, 2018, Petitioner filed a first
 25   supplemental brief. On August 31, 2018, Respondent filed a supplemental brief. On September
 26   13, 2018, Petitioner filed a second supplemental brief.
 27          On January 22, 2019, this Court granted Petitioner’s request to stay these proceedings
 28   while he sought to exhaust state court remedies. On December 10, 2020, Petitioner filed a
Case 2:16-cv-08174-JLS-LAL Document 47 Filed 03/22/21 Page 2 of 2 Page ID #:2003




  1   motion to voluntarily dismiss this action on grounds of mootness in light of the Los Angeles
  2   County Superior Court granting the relief requested, vacating the conviction, and setting the case
  3   for a new trial.
  4                                                     II.
  5                                              DISCUSSION
  6           Mootness is a constitutionally imposed limit on the jurisdiction of the federal court. U.S.
  7   Const. Art. III, § 2. For a federal court to have jurisdiction over a case, there must be an actual
  8   case or controversy at the time the case is decided. See Preiser v. Newkirk, 422 U.S. 395, 401,
  9   95 S. Ct. 2330, 45 L. Ed. 2d 272 (1975) (“The rule in federal cases is that an actual controversy
 10   must be extant at all stages of review, not merely at the time the complaint is filed.”); see also
 11   Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir. 2010) (as amended) (“The Constitution limits the
 12   jurisdiction of the federal courts to live cases and controversies, and as such, federal courts may
 13   not issue advisory opinions.”). “If there is no longer a possibility that a[] [litigant] can obtain
 14   relief for his claim, that claim is moot and must be dismissed for lack of jurisdiction.” See
 15   Ruvalcaba v. City of Los Angeles, 167 F.3d 514, 521 (9th Cir. 1999); Am. Rivers v. Nat’l
 16   Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997) (as amended) (“If an event occurs
 17   that prevents the court from granting effective relief, the claim is moot and must be dismissed.”).
 18           Here, Petitioner has received the relief requested and his conviction has been vacated.
 19   Because there remains no conviction for Petitioner to challenge and no relief for this Court to
 20   grant this action is moot. Accordingly, the Court lacks jurisdiction over this matter and it must
 21   be dismissed.
 22                                                    III.
 23                                                 ORDER
 24           IT IS THEREFORE ORDERED that Judgment shall be entered dismissing this action
 25   for lack of jurisdiction.
 26
      DATED: March 22, 2021                          _________________________________________
 27                                                  HONORABLE JOSEPHINE L. STATON
 28                                                  United States District Judge

                                                        2
